IN THE COURT OF APPEALS OF TENNESSEE
                            WESTERN SECTION AT JACKSON

ROBERT COX, Administrator of   )
the Estate of Linda Cox Johnson,
                               )
Deceased,                      )
                               )
      Plaintiff/Appellant,     )
                               )                         Madison Law No. C-92-245
vs.                            )
                               )
GENERAL CARE CORP. d/b/a HCA )                           Appeal No.
REGIONAL HOSPITAL OF           )                         02A01-9412-CV-00269
JACKSON, BEVERLYANN JETTON, )
NURSE, SHEWANNA MACKEY,        )
RECEPTIONIST, and JOSEPH RAGON )
                                                                                     FILED
M.D.,                          )
                               )                                                      August 8, 1996
      Defendants/Appellees.    )
                                                                                     Cecil Crowson, Jr.
                                                                                     Appellate C ourt Clerk

                                                ORDER


        Appellant has filed a Motion to Rehear Pursuant to Rule 39 of the Tennessee Rules of

Appellate Procedure. In the Motion, Appellant contends that the Opinion of this Court was

based on an incorrect application of the law. Noting that the Opinion states that neither

Appellant’s original Complaint or the proposed Amended Complaint allege negligence with

respect to laboratory tests conducted on the deceased, Appellant asserts that he was erroneously

required to state a legal theory, not simply “facts from which a legal theory can be inferred.”

        Rule 8.01 of the Tennessee Rules of Civil Procedure states that a pleading setting forth a

claim for relief must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief . . . .” The original Complaint and the proposed Amended Complaint fail to

state facts setting forth a claim for relief with respect to the laboratory tests.

        Consequently, upon consideration, the Motion to Rehear is denied. Costs are taxed to the

Appellant for which execution may issue if necessary.

        Entered this      day of July, 1996.


                                                HOLLY KIRBY LILLARD, J.



                                                W. FRANK CRAWFORD, P.J., W.S.



                                                ALAN E. HIGHERS, J.